DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the first species or the embodiment characterized by the flow regulating device being an electronic expansion device (readable on claims 1 through 4, 6 through 17, 19, and 20) in the reply filed on March 23, 2021 is acknowledged.
Claims 5 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the non-elected species or the embodiment characterized by the flow regulating device being a servomotor-controlled valve, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021.
Drawings
The drawings are objected to because Figure 3 shows the piping of the sealed refrigeration system 112 as being attached to the outside surface of the evaporator 120 instead of showing the piping as going through the evaporator 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s), for example: a mold cavity as recited the claims 1, 7, and 11; and, a controller operably coupled to the flow regulating device as recited in claims 6 and 19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid referring to the purported merits and speculative uses of the inventive apparatus (i.e., in the last sentence of the abstract).  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “An ice making assembly including a sealed system for regulating the temperature of the ice mold” or similar.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 through 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitations “such that the rate of change of the mold temperature does not exceed a predetermined threshold rate” in claim 8 (and in claims 9 and 10 depending therefrom) are not clearly set forth as written in that the rate of change of the mold temperature is being compared to “a predetermined threshold rate”, but the aforementioned limitations appear incomplete and thus indefinite in that these fail to clearly specify whether the “predetermined threshold rate” corresponds to a predetermined threshold rate of change for the mold temperature or of some other variable.
The term "about" in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the predetermined threshold rate, this term renders the same indeterminate and the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4, 6, 7, 13 through 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (U.S. Patent No. 5,050,398).
Lane et al. discloses an ice making assembly  including a sealed system for regulating a mold temperature of an ice mold or ice mold means 31 of the ice making assembly essentially as claimed, including, for example: an ice mold or ice mold means 31 defining a mold cavity; a refrigeration loop comprising a condenser 36 and an evaporator 35 in serial flow communication with each other, the evaporator 35 being thermal communication with the ice mold or ice mold means 31 (see column 2, lines 48-61); a compressor 37 operably coupled to the refrigeration loop and being configured for circulating a flow of refrigerant through the refrigeration loop; a bypass conduit fluidly coupled to the refrigeration loop at a first junction located downstream of the compressor 37 and upstream of the condenser 36, the bypass conduit extending around the condenser 36 (i.e., see Fig. 2); a flow regulating device or bypass valve 43 positioned on the refrigeration loop at the first junction and being configured for directing a portion of the flow of refrigerant through the bypass conduit, wherein the bypass 
The flow regulating device or bypass valve 43 is disclosed by Lane et al. as being an electro-responsive valve which is operated via the electro-responsive operator 43a and given that it inherently allows for refrigerant expansion when opened, it is at least broadly readable on the flow regulating valve being an electronic expansion device as recited in claims 4 and 17 of the instant application.
	With regard to the process steps as recited in claims 7 and 20, it is hereby noted, that while these process limitations have been considered by the examiner, the manner of operating a device does not differentiate apparatus claims from the prior art.  
The reference thus reads on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Lane et al. (U.S. Patent No. 5,050,398).
As previously noted above, Lane et al. discloses an ice making assembly  including a sealed system for regulating a mold temperature of an ice mold or ice mold means 31 of the ice making assembly essentially as claimed, including, for example: an ice mold or ice mold means 31 defining a mold cavity; a refrigeration loop comprising a condenser 36 and an evaporator 35 in serial flow communication with each other, the evaporator 35 being thermal communication with the ice mold or ice mold means 31 (see column 2, lines 48-61); a compressor 37 operably coupled to the refrigeration loop and being configured for circulating a flow of refrigerant through the refrigeration loop; a bypass conduit fluidly coupled to the refrigeration loop at a first junction located downstream of the compressor 37 and upstream of the condenser 36, the bypass conduit extending around the condenser 36 (i.e., see Fig. 2); a flow regulating device or bypass valve 43 positioned on the refrigeration loop at the first junction and being configured for directing a portion of the flow of refrigerant through the bypass conduit (i.e., see Fig. 2).
Lane et al. also discloses a water dispenser or spray bar 32 to direct an ice-building spray of water into the mold cavity (i.e., see column 2, lines 48-65; also see Fig. 
Lane et al., however, does not specifically disclose the water dispenser or spray bar 32 as being disposed below the ice mold or ice mold means 31. Nevertheless, absent a showing of criticality by applicant, mere rearrangement of parts is generally a matter of obvious design choice and does not impart patentability to an apparatus. 
Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to rearrange the water dispenser or spray bar 32 and the ice mold or ice mold means of Lane et al. in any number of ways, including by placing the water dispenser or spray bar 32 below the ice mold or ice mold means 31, so as to readily direct an ice-building spray of water upward into the mold cavity of the ice mold or ice mold means 31. 
Allowable Subject Matter
As best can be understood in view of the indefiniteness of the claims, claims 8 through 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action without patentably significant broadening and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter as best can be understood in view of the indefiniteness of the claims:  the prior art of record does not show nor reasonably suggest an ice making assembly with a temperature sensor in thermal communication with an ice mold where a controller is configured to obtain a mold temperature of the ice mold using the temperature sensor and regulating the flow regulating device or valve in a bypass conduit to control the flow of refrigerant such that a rate of change of the mold temperature does not exceed a predetermined threshold rate of change for the mold temperature.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763